Exhibit 10.20(a)

AMENDMENT NO. 1

DATED AS OF MARCH 6, 2012

TO THE INTERNATIONAL FLAVORS AND FRAGRANCES INC.

2000 STOCK OPTION PLAN FOR NON-EMPLOYEE DIRECTORS

AS AMENDED AND RESTATED AS OF DECEMBER 15, 2004

WHEREAS, the Board of Directors (the “Board”) of International Flavors and
Fragrances Inc. (the “Company”) has determined that it is in the best interests
of the Company that the International Flavors and Fragrances Inc. 2000 Stock
Option Plan for Non-Employee Directors, as previously amended and restated as of
December 15, 2004 (the “Plan”), be amended to provide for the cashless exercise
of vested stock options; and

WHEREAS, the Board has the authority under Section 19 of the Plan to amend the
Plan.

NOW THEREFORE, pursuant to Section 19 thereof, the Plan is hereby amended as set
forth below.

1. Section 5 of the Plan is amended in its entirety to read as follows:

Purchase Price: The purchase price per share for any stock option at any time
under this Plan shall be the fair market value of a share of IFF Common Stock on
the date of grant of the option. Upon exercise of any stock option the director
may pay for the stock covered by the stock option (i) in cash or by personal
check or cashiers check, (ii) in shares of IFF Common Stock owned by the
director and valued at their fair market value on the date of exercise, (iii) in
shares of IFF Common Stock deliverable to the director upon exercise of the
stock option equal to the purchase price, valued at their fair market value on
the date of exercise, referred to as the net share settlement method or (iv) by
any such other method (including broker assisted cashless exercise) to the
extent permitted by applicable law, (but excluding any exercise method in which
a personal loan would be made from the Company to the director) as the Board may
from time to time authorize.

2. Effect on Plan. Except as expressly amended hereby, the Plan shall remain in
full force and effect.

3. Effective Date. The effective date of this Amendment No. 1 shall be March 6,
2012.

 